Fourth Court of Appeals
                                          San Antonio, Texas
                                                 January 16, 2019

                                              No. 04-18-00882-CV

                       IN RE TENNESEE GAS PIPELINE COMPANY, INC.

                                       Original Mandamus Proceeding 1

                                                     ORDER

        On November 20, 2018, relator filed a petition for writ of mandamus and the real parties
in interest filed a response. After considering the petition and the response, this court concludes
relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is
DENIED. See TEX. R. APP. P. 52.8(a). This court’s opinion will issue at a later date.

         It is so ORDERED on January 16, 2019.


                                                                         _____________________________
                                                                         Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2019.

                                                                         _____________________________
                                                                         Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 17-03-17323-CV, styled Juan Perez, Jr. and Rose Perez v. Tennessee Gas
Pipeline Co., Inc., pending in the 79th Judicial District Court, Brooks County, Texas, the Honorable Richard C. Terrell
presiding.